MOORE, Judge,
concurring in part and dissenting in part.
I concur to affirm the trial court’s judgment divorcing Jack L. Martin (“the husband”) and Stephanie E. Martin (“the wife”), except to the extent the trial court’s judgment imputes income to the husband and orders the husband to pay child support to the wife; as to the resolution of those issues, I dissent based on the reasons set out in my special writing in Suggs v. Suggs, 54 So.3d 921, 927 (Ala.Civ.App.2010) (Moore, J., concurring in the result, but dissenting from the rationale).